Title: [June 10. 1778.]
From: Adams, John
To: 


      June 10. 1778.
      
       
       
       
        
         
          Commissioners to John Daniel Schweighauser
         
         
          Sir
          Passi June 10. 1778
         
         We have received your Letter of the fourth instant, and in answer to it We beg leave to say, that We approve of your refusal of the twelve hundred Livres to Mr. William Morris, and for the future, We expect that you pursue the same line of Conduct and advance Money to no Person whatsoever upon our Account or in expectation that we shall repay it, without our express orders.
         You are not entituled to pay any Captains orders, or Bills, upon any Occasion whatsoever, without our previous instructions.… Goods not Money are to be provided for the Captains: and these goods are to extend no further, than necessary repairs of their Ships, necessary Victuals for their Companies, and one Suit of Cloaths for each Person, to be delivered to the Captain, or such Officer as he shall direct, to be delivered to the People as they shall want, and charged to the Individuals on the Ships Books, that they may be deducted out of their Pay.
         As to the Prize, if she should arrive, you will dispose of her, in concert with Captain Whipple, as he and you shall think best, for the Interest of the Public and the Captors.
         Mr. Monthieu has offered Us, the Flammand to go to America, upon Freight to carry the goods which We have now on hand. We desire you, to inform Us, what freight We ought to give for this Ship, that We may know whether it is for the public Interest to hire this Vessell or not. We have the honor to be &c.
         
          Signed B. Franklin,
          Arthur Lee,
          John Adams.
          Mr. Schweighauser
         
         
          P.S. Captain Jones’s Expences to and from Paris, you will please to pay and charge to the Public Account.
         
        
       
      
      
       
       
       
        
         
          Commissioners to John Paul Jones
         
         
          Sir
          Passi June 10. 1778
         
         We desire you will send Us, a Return of the Prisoners in your Possession, with their Rank and Names, to exchange them agreably to a Proposition of the British Court.
         Your Account of the disagreement among your Ships Company has reached Us, on which We shall give you our Opinion, soon. We are &c.
         
          Signed B. Franklin,
          Arthur Lee,
          John Adams
          Captain Jones of the Ranger.
         
        
       
      
      
       
       
       
        
         
          Commissioners to Any Captain Bound for America
         
         
          To any Captain bound to America
          Sir
          Passi June 10, 1778
         
         Advices from London of the fifth of June, mention that the Squadron under Admiral Byron, which sailed from Portsmouth the 20th of May, had put into Plymouth the 27th and still continued there: and that orders had been sent down to that Squadron, not to proceed at present to America, as had been intended. Of this you will be pleased to inform those, whom it may concern.
         
          We are &c.
          B. Franklin,
          Arthur Lee,
          John Adams.
         
        
       
      
      
       
       
        
         
          Commissioners to Abraham Whipple
         
         
          Sir
          Passi June 13. 1778
         
         Mr. Hezekiah Ford, Chaplain to the third and fifth Regiments of North Carolina Forces, in the Service of the United States of North America, having been made Prisoner in America, and sent to Europe, has found his Way to Paris and is now with Us.…He desires to do what Service he can to the Public, and We have determined to recommend him to You to officiate on board your Frigate as Chaplain, untill he shall return to America; and We do hereby recommend him Accordingly. We are Sir, your most &c.
         
          Signed B. Franklin,
          Arthur Lee,
          John Adams.
          Captain Abraham Whipple
         
        
       
      
      
       
       
       
        
         
          Commissioners to Gabriel de Sartine
         
         
          Sir
          Passi June 15. 1778
         
         We beg leave to inform your Excellency, in Answer to the Com­plaint of Mr. Bersolle, that he had formerly taken the Liberty, himself to draw upon our Banker for Advances, made to Captain Jones, before his last Cruise, and was much displeased, that his draft was refused payment…. We acquainted him, then, with the reason of this refusal, vizt. that he had sent Us, no Account of his disbursements or Advances, by which We might judge, whether his Draft was well founded, and he never had any Permission to draw upon our Banker. However, Afterwards, when We had seen his Accounts, Payment was made to him.
         In the present Case, it is said, he has advanced to Captain Jones, iooo Louis immediately on his Arrival, for which the Captain has drawn on Us, in Mr. Bersolles favour: but as Captain Jones had not previously satisfyed Us, of the necessity of this Advance, nor had our permission for the Draft, his Bill was also refused Payment. And as Captain Jones writes Us, that upon the News of our refusal, he was reduced to Necessity, not knowing where to get Victuals for his People, We conclude that the Advance was not actually made, as it was impossible he should in so short a time have spent so large a Sum. And We think it extreamly irregular in Merchants to draw Bills before they send their Accounts, and in Captains of Ships of War, to draw for any Sums they please, without previous notice and express Permission. And our Captains have the less Excuse for it, as We have ever been ready to furnish them, with all the Necessaries they desired. And Captain Jones in particular has had of Us, near one hundred thousand Livres for such Purposes, of which twelve thousand were to be distributed among his People to relieve their Necessities, the only purpose mentioned to Us for which this draft was made, and which We thought sufficient.—If this Liberty assumed of drawing upon Us, without our knowledge or Consent, is not checked and We are to be obliged to pay such drafts, it will be impossible for Us to regulate our own Contracts and Engagements so as to fullfill them with Punctuality, and We might in a little time become Bankrupts ourselves…. If therefore Mr. Bersolle has brought himself into any Embarrassment, it is not our fault but his…. We are ready to discharge all Debts We contract, but We must not permit other People to run us in Debt, without our Leave, and We do not conceive it can hurt our Credit, if We refuse Payment of such Debts.
         Whatever is due for Necessaries furnished to Captain Jones by the Caisse de La Marine at Brest either from the Magazine, or for the Subsistance of his People, We shall also readily and thankfully pay, as soon as We have seen and approve of the Accounts. But We con­ceive, that regularly, the Communication of Accounts should always precede Demands of Payment.
         We are much obliged by the Care that has been taken, to recover the Goods pillaged from the Chatham, and We think the Charges that have arisen in that Transaction ought to be paid, and We suppose will be paid out of the produce of the Sales of that Ship and her Cargo.
         We understand Lieutenant Simpson is confined by his Captain for Breach of Orders: He has desired a Tryal, which cannot be had here, and therefore at his request, We have directed that he should be sent to America for that purpose.
         We shall be obliged to your Excellency, for your Orders to permit the immediate Sale of the Chatham and other Prizes, that the part belonging to the Captors may be paid them, as they are very uneasy at the delay, being distressed for Want of their Money to purchase Cloathing &c. and We wish to have the Part belonging to the Congress, out of which to defray the Charges accruing on the Ships. The Difficulties our People have heretofore met with in the Sale of Prizes, have occasioned them to be sold, often for less than half their Value. And these difficulties not being yet, quite removed, are so discouraging, that We apprehend it will be thought adviseable, to keep our Vessells of War in America, and send no more to cruise on the coast of England.
         We are not acquainted with the Character of Captain Botsen. But if your Excellency should have Occasion for a Pilot, on the coast of America, and this Person, on examination should appear qualified, We shall be glad that he may be found Useful in that quality: And We are thankfull to the Consull at Nice, for his rediness to serve our Countrymen. With the greatest respect and Esteem, We have the honor to be, your Excellency’s &c.
         
          B. Franklin,
          Arthur Lee,
          John Adams.
          M. De Sartine
         
        
       
      
     